IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-71,488-02


                  EX PARTE ZIMBALISH ANTHONY SEGURA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 05-CR-1436-83-2 IN THE 10TH DISTRICT COURT
                           FROM GALVESTON COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of aggravated sexual assault of a child and sentenced to twenty-five

years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        On April 27, 2020, the trial court entered an order designating issues. However, the

application was forwarded before the trial court made findings of fact and conclusions of law. We

remand this application to the trial court to complete its evidentiary investigation and make findings

of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: September 16, 2020
Do not publish